  EXHIBIT 10.21

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of__________
___, 2017, by and among CÜR Media, Inc., a Delaware corporation (“CUR Media””),
CUR Holdings, Inc., a Delaware corporation (“Holdings”), each subsidiary of CÜR
Media listed on the signature pages hereof (each a “Subsidiary”), and the
secured party listed on the signature pages hereof.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith (as such may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Purchase Agreement”), by and among CÜR Media, Holdings, and the secured party
set forth as the Buyer on the signature page affixed thereto (the “Buyer” or
“Secured Party”), Holdings has agreed to sell, and the Buyer has agreed to
purchase, the New Note; and

 

WHEREAS, simultaneously with the closing of the sale of the New Note, Holdings
shall consummate an initial closing, and may consummate additional closings, of
its offering of Preferred Stock Units (the “Preferred Stock Unit Offering”),
each Preferred Stock Unit consisting of (i) Unit Shares, which are convertible
into shares of common stock of Holdings, and (ii) Unit Warrants to purchase
shares of common stock of Holdings; and

 

WHEREAS, Holdings is negotiating a transaction with CÜR Media, pursuant to
which, under certain circumstances, it will either (i) merge with and into CÜR
Media (the “Merger”), or (ii) acquire all of the intellectual property and other
assets and liabilities of CÜR Media related to CÜR Media’s Music Streaming
Business (the “Asset Acquisition” and, together with the Merger, the
“Combination Transaction”), as further described in the Term Sheet, dated
September 11, 2017, by and between Holdings and CÜR Media, a copy of which is
attached to the Purchase Agreement as Exhibit E; and

 

WHEREAS, each Grantor (as defined below) will receive direct and substantial
benefits from the purchase by the Secured Party of the New Note; and

 

WHEREAS, it is a condition precedent to the Buyer purchasing the New Note that
the Company (as defined below) and each other Grantor (as defined below) have
granted a first priority security interest in and lien on the Collateral to the
Secured Party, pari passu with the first priority security interest in and lien
on the Collateral granted to holders of Preferred Stock Units sold by the
Borrower in the Borrower’s Preferred Stock Unit Offering; and

 



 1

  



 

NOW, THEREFORE, for and in consideration of the Purchase Agreement and the New
Note, the other premises and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, the parties covenant and agree as follows:

 

1. Definitions.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. In addition to the words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of each Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by each Grantor, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of each Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of each Grantor, and
(ii) Proceeds of each of them.

 

“Company” shall mean (i) initially, Holdings, (ii) following the consummation of
the Asset Acquisition, Holdings, and (iii) following the consummation of the
Merger, CÜR Media.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by each Grantor,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of each Grantor, and not included in Inventory of each Grantor,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 



 2

  



 

“Event of Default” shall mean (i) any of the Events of Default described in the
New Note or (ii) any default by a Grantor in the performance of its obligations
under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which each Grantor, now or
in the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of each Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, Intellectual Property, contracts, licenses,
license agreements, tax and any other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies, and computer
information, software, records and data, and oil, gas, or other minerals before
extraction now owned or acquired after the date of this Agreement by each
Grantor.

 

“Grantor” shall mean (i) initially, Holdings, (ii) following the consummation of
the Asset Acquisition, Holdings, and (iii) following the consummation of the
Merger, CÜR Media and any Subsidiary.

 

“Holder” means the Buyer and any person to whom a Buyer assigns all or any
portion of the New Note in accordance with the terms thereof.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by each Grantor.

 

“Intellectual Property” shall mean, all intellectual property of the Grantors
including, without limitation all copyrights, trademarks, service marks, trade
names, trade secrets, patents, all documented and undocumented research, ideas,
data, theories, conclusions, reports, drawings, designs, blueprints, schematics,
exhibits, models, prototypes, source code, object code, flow charts, manuals,
processes, specifications, formulae, product configurations, notes, inventions
(whether or not patentable and whether or not reduced to practice) and any other
information of any kind developed, in development or maintained by the Grantors.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by each Grantor, and used or consumed in each Grantor’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Loan Documents” shall mean collectively, this Agreement, the New Note, the
Purchase Agreement, and all other agreements, documents and instruments executed
and delivered in connection therewith, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms thereof.

 

“Permitted Liens” shall mean all (i) all existing liens on the assets of a
Grantor which have been disclosed to the Buyer by the Company on a Schedule I
attached hereto, and (ii) all purchase money security interests hereinafter
incurred by a Grantor in the ordinary course of business.

 



 3

  



  

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement or the Purchase
Agreement shall have the meanings attributed to such terms in the Code.

 

2. Security Interest.

 

(a) As security for the full and timely payment of the amounts due pursuant to
the New Note in accordance with the terms of the Purchase Agreement and the
performance of the obligations of the Borrower under the Purchase Agreement, the
New Note and the other Loan Documents, each Grantor agrees that the Holder shall
have, and each Grantor hereby grants and conveys to and creates in favor of the
Holder, a first priority security interest under the Code in and to its
Collateral, pari passu with the first priority security interest in and lien on
the Collateral granted to holders of Preferred Stock Units sold by the Company
in the Company’s Preferred Stock Unit Offering, regardless of where located. The
security interest granted to the Holder in this Agreement shall be a senior
security interest, prior and superior to the rights of all third parties
existing on or arising after the date of this Agreement, pari passu with the
first priority security interest in and lien on the Collateral granted to
holders of Preferred Stock Units sold by the Company in the Company’s Preferred
Stock Unit Offering, subject to the Permitted Liens.

 

(b) All of the Equipment, Inventory and Goods owned by each Grantor is located
in the states as specified on Schedule I attached hereto (except to the extent
any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business). Except as disclosed on
Schedule I, no material Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Borrower name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of Borrower (including corporation, partnership, limited partnership or
limited liability company), the organizational identification number issued by
Borrower’s state of incorporation, formation or organization (or a statement
that no such number has been issued), and the chief place of business, chief
executive officer and the office where Borrower keeps its books and records.
Each Grantor has only one state or province, as applicable, of incorporation,
formation or organization except as disclosed on Schedule I attached hereto.
Each Grantor does not do business and have not done business during the past
five (5) years under any trade name or fictitious business name except as
disclosed on Schedule I attached hereto.

 

3. Provisions Applicable to the Collateral.

 

The parties agree that the following provisions shall be applicable to the
Collateral:

 

(a) Each Grantor covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Grantor.

 



 4

  



  

(b) The Holder or his, her or its representatives shall have the right, upon
reasonable prior written notice to a Grantor and during the regular business
hours of the Grantor, to examine and inspect the Collateral and to review the
books and records of the Grantor concerning the Collateral that is now owned or
acquired after the date of this Agreement by the Grantor and to copy the same
and make excerpts therefrom; provided, however, that from and after the
occurrence of an Event of Default, the rights of inspection and entry shall be
subject to the requirements of the Code.

 

(c) Each Grantor shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by each Grantor in the
states set forth on Schedule I or, upon written notice to the Holder, at such
other locations for which the Holder has filed financing statements, and in no
other states without ten (10) days’ prior written notice to the Holder, except
that each Grantor shall have the right until one or more Events of Default shall
occur to sell, move or otherwise dispose of Inventory and other Collateral in
the ordinary course of business.

 

(d) Each Grantor shall not move the location of its principal executive offices
without prior written notification to the Holder.

 

(e) Without the prior written consent of the Holder, each Grantor shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f) Promptly upon request of the Holder, from time to time, each Grantor shall
furnish the Holder with such information and documents regarding the Collateral
and each Grantor’s financial condition, business, assets or liabilities, at such
times and in such form and detail as the Holder may reasonably request.

 

(g) During the term of this Agreement, each Grantor shall deliver to the Holder,
upon his, her or its reasonable, written request from time to time, without
limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to each
Grantor’s contracts or the performance of each Grantor’s contracts,

 

(ii) evidence of each Grantor’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to each Grantor’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of each Grantor, and Borrower shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
each Grantor and to assign to the Holder all such security interests in favor of
each Grantor.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Holder under this Agreement, each Grantor shall have the
right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.

 



 5

  



  

(i) Subject to restrictions applicable to the Preferred Stock Units and the
Permitted Liens, after the occurrence of an Event of Default, the Holder shall
have the right, in his, her or its sole discretion, to give notice of the
Holder’s security interest to account debtors obligated to each Grantor and to
take over and direct collection of the Accounts and the Chattel Paper, to notify
such account debtors to make payment directly to the Holder and to enforce
payment of the Accounts and the Chattel Paper and to enforce each Grantor’s
contract rights. It is understood and agreed by each Grantor that the Holder
shall have no liability whatsoever under this subsection, except for his, her or
its own gross negligence or willful misconduct.

 

(j) At all times during the term of this Agreement, each Grantor shall promptly
deliver to the Holder, upon the written request of the Holder, all existing
leases, and all other leases entered into by each Grantor from time to time,
covering any material Equipment or Inventory (the “Leased Inventory”) which is
leased to third parties.

 

(k) Each Grantor shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Holder, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(l) Each Grantor shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Holder at least ten (10)
days’ prior written notice thereof; however, the Holder has the power to waive a
portion of the notice period if such waiver does not harm Holder’s security
position.

 

(m) Subject to restrictions applicable to the Preferred Stock Units and the
Permitted Liens, each Grantor shall cooperate with the Holder, at each Grantor’s
reasonable expense, in perfecting Holder’s security interest in any of the
Collateral. Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that the Holder may
reasonably request, in order to perfect and protect the security interest
granted or purported to be granted hereby or to enable the Holder to exercise
and enforce his, her or its rights and remedies hereunder with respect to any of
the Collateral.

 

(n) Subject to restrictions applicable to the Preferred Stock Units and the
Permitted Liens, the Holder may file any necessary financing statements and
other documents they deem reasonably necessary in order to perfect the Holder’s
security interest without either Grantor’s signature. Each Grantor grants to the
Holder a power of attorney for the sole purpose of executing any documents on
behalf of each Grantor which the Holder deems reasonably necessary to perfect
the Holder’s security interest. Such power, coupled with an interest, is
irrevocable.

 



 6

  



  

4. Actions with Respect to Accounts.

 

Each Grantor irrevocably makes, constitutes and appoints the Holder its true and
lawful attorney-in-fact with power to sign its name and to take any of the
following actions after the occurrence and prior to the cure of an Event of
Default, at any time without notice to either Grantor and at each Grantor’s
reasonable expense, subject to restrictions applicable to the Preferred Stock
Units and the Permitted Liens:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

 

(b) Notify all account debtors that the Accounts have been assigned to the
Holder and that the Holder has a security interest in the Accounts;

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Holder;

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;

 

(e) Receive, open and respond to all mail addressed to each Grantor;

 

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;

 

(g) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Holder may:

 

(i) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Holder;

 

(ii) Receive and collect all monies due or to become due to each Grantor
pursuant to the Accounts;

 

(iii) Exercise all of each Grantor’s rights and remedies with respect to the
collection of Accounts;

 



 7

  



 

(iv) Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(v) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Holder reasonably deems advisable;

 

(vi) Prepare, file and sign each Grantor’s name or names on any Proof of Claim
or similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

(vii) Prepare, file and sign each Grantor’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;

 

(viii) Endorse the name of each Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Holder’s possession;

 

(ix) Sign the name or names of each Grantor to verifications of Accounts and
notices of Accounts sent by account debtors to each Grantor; or

 

(x) Take all other actions that the Holder reasonably deems to be necessary or
desirable to protect each Grantor’s interest in the Accounts.

 

(h) Negotiate and endorse any Document in favor of the Holder or his, her or its
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Borrower any instrument which
the Holder may reasonably deem necessary or advisable to accomplish the purpose
hereof. Without limiting the generality of the foregoing, the Holder shall have
the right and power to receive, endorse and collect checks and other orders for
the payment of money made payable to each Grantor representing any payment or
reimbursement made under, pursuant to or with respect to, the Collateral or any
part thereof and to give full discharge to the same. Each Grantor does hereby
ratify and approve all acts of said attorney and agrees that said attorney shall
not be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law, except for said attorney’s own gross
negligence or willful misconduct. This power, being coupled with an interest, is
irrevocable until the New Note is paid in full (at which time this power shall
terminate in full) and each Grantor shall have performed all of its obligations
under this Agreement. Each Grantor further agrees to use its reasonable efforts
to assist the Holder in the collection and enforcement of the Accounts and will
not hinder, delay or impede the Holder in any manner in his, her or its
collection and enforcement of the Accounts.

 



 8

  



 

5. Preservation and Protection of Security Interest.

 

Each Grantor represents and warrants that it has, and covenants and agrees that
at all times during the term of this Agreement, it will have, good and
marketable title to the Collateral now owned by it free and clear of all
mortgages, pledges, liens, security interests, charges or other encumbrances,
except for the Preferred Stock Units and the Permitted Liens and those junior in
right of payment and enforcement to that of the Holder or in favor of the
Holder, and shall defend the Collateral against the claims and demands of all
persons, firms and entities whomsoever. Assuming the Holder has taken all
required action to perfect a security interest in the Collateral as provided by
the Code, each Grantor represents and warrants that as of the date of this
Agreement the Holder has, and that all times in the future the Holder will have,
a first priority perfected security interest in the Collateral, prior and
superior to the rights of all third parties in the Collateral existing on the
date of this Agreement or arising after the date of this Agreement, pari passu
with the first priority security interest in and lien on the Collateral granted
to holders of Preferred Stock Units sold by the Company in the Company’s
Preferred Stock Unit Offering, subject to the Permitted Liens. Except as
permitted by this Agreement, each Grantor covenants and agrees that it shall
not, without the prior written consent of the Holder (i) borrow against the
Collateral or any portion of the Collateral from any other person, firm or
entity, except for borrowings which are subordinate to the rights of the Holder,
(ii) grant or create or permit to attach or exist any mortgage, pledge, lien,
charge or other encumbrance, or security interest on, of or in any of the
Collateral or any portion of the Collateral except those in favor of the Holder,
the holders of Preferred Stock Units, or the Permitted Liens, (iii) permit any
levy or attachment to be made against the Collateral or any portion of the
Collateral, except those subject to the Preferred Stock Units, or the Permitted
Liens, or (iv) permit any financing statements to be on file with respect to any
of the Collateral, except financing statements in favor of the Holder, the
holders of the Preferred Stock Units, or those with respect to the Permitted
Liens. Each Grantor shall faithfully preserve and protect the Holder’s security
interest in the Collateral and shall, at its own reasonable cost and expense,
cause, or assist the Holder to cause that security interest to be perfected and
continue perfected so long as the New Note or any portion of the New Note is
outstanding, unpaid or executory. For purposes of the perfection of the Holder’s
security interest in the Collateral in accordance with the requirements of this
Agreement, each Grantor shall from time to time at the request of the Holder
file or record, or cause to be filed or recorded, such instruments, documents
and notices, including assignments, financing statements and continuation
statements, as the Holder may reasonably deem necessary or advisable from time
to time in order to perfect and continue perfected such security interest. Each
Grantor shall do all such other acts and things and shall execute and deliver
all such other instruments and documents, including further security agreements,
pledges, endorsements, assignments and notices, as the Holder in his, her or its
discretion may reasonably deem necessary or advisable from time to time in order
to perfect and preserve the priority of such security interest as a first lien
security interest in the Collateral prior to the rights of all third persons,
firms and entities, pari passu with the first priority security interest in and
lien on the Collateral granted to holders of Preferred Stock Units sold by the
Company in the Company’s Preferred Stock Unit Offering, and subject to the
Permitted Liens, and except as may be otherwise provided in this Agreement. Each
Grantor agrees that a carbon, photographic or other reproduction of this
Agreement or a financing statement is sufficient as a financing statement and
may be filed instead of the original.

 



 9

  



 

6. Insurance.

 

Risk of loss of, damage to or destruction of the Equipment, Inventory and
Fixtures is on each Grantor. Each Grantor shall insure the Equipment, Inventory
and Fixtures against such risks and casualties and in such amounts and with such
insurance companies as is ordinarily carried by corporations or other entities
engaged in the same or similar businesses and similarly situated or as otherwise
reasonably required by the Holder in his, her or its sole discretion. In the
event of loss of, damage to or destruction of the Equipment, Inventory or
Fixtures during the term of this Agreement, each Grantor shall promptly notify
the Holder of such loss, damage or destruction. At the reasonable request of the
Holder, each Grantor’s policies of insurance shall contain loss payable clauses
in favor of each Grantor and the Holder as his, her or its respective interests
may appear and shall contain provision for notification of the Holder thirty
(30) days prior to the termination of such policy. At the request of the Holder,
copies of all such policies, or certificates evidencing the same, shall be
deposited with the Holder. If any Grantor fails to effect and keep in full force
and effect such insurance or fail to pay the premiums when due, the Holder may
(but shall not be obligated to) do so for the account of such Grantor and add
the cost thereof to the New Note. The Holder are irrevocably appointed
attorney-in-fact of each Grantor to endorse any draft or check which may be
payable to each Grantor in order to collect the proceeds of such insurance.
Unless an Event of Default has occurred and is continuing, the Holder will turn
over to each Grantor the proceeds of any such insurance collected by the Holder
on the condition that each Grantor apply such proceeds either (i) to the repair
of damaged Equipment, Inventory or Fixtures, or (ii) to the replacement of
destroyed Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures
of the same or similar type and function and of at least equivalent value (in
the sole judgment of the Holder), provided such replacement Equipment, Fixtures
or Inventory is made subject to the security interest created by this Agreement
and constitutes a first lien security interest in the Equipment, Inventory and
Fixtures subject only to Permitted Liens and other security interests permitted
under this Agreement, including under the Preferred Stock Units, and is
perfected by the filing of financing statements in the appropriate public
offices and the taking of such other action as may be necessary or desirable in
order to perfect and continue perfected such security interest. Any balance of
insurance proceeds remaining in the possession of the Holder after payment in
full of the New Note shall be paid over to the applicable Grantor or its order.

 

7. Maintenance and Repair.

 

Each Grantor shall maintain the Equipment, Inventory and Fixtures, and every
portion thereof, in good condition, repair and working order, reasonable wear
and tear alone excepted, and shall pay and discharge all taxes, levies and other
impositions assessed or levied thereon as well as the cost of repairs to or
maintenance of the same. If any Grantor fails to do so, the Holder may (but
shall not be obligated to) pay the cost of such repairs or maintenance and such
taxes, levies or impositions for the account of such Grantor and add the amount
of such payments to the principal of the New Note.

 



 10

  



 

8. Preservation of Rights against Third Parties; Preservation of Collateral in
Holder’s Possession.

 

Until such time as the Holder exercises his, her or its right to effect direct
collection of the Accounts and the Chattel Paper and to effect the enforcement
of each Grantor’s contract rights, each Grantor assumes full responsibility for
taking any and all commercially reasonable steps to preserve rights in respect
of the Accounts and the Chattel Paper and their contracts against prior parties.
The Holder shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Holder take such action for that purpose as the relevant Grantor
shall request in writing, provided that such requested action shall not, in the
judgment of the Holder, impair the Holder’s security interest in the Collateral
or its right in, or the value of, the Collateral, and provided further that the
Holder receives such written request in sufficient time to permit the Holder to
take the requested action.

 

9. Events of Default and Remedies.

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Holder may then or at any time thereafter, so long as such default shall
continue, foreclose the lien or security interest in the Collateral in any way
permitted by law, or upon twenty (20) days’ prior written notice to the relevant
Grantor, sell any or all Collateral at private sale at any time or place in one
or more sales, at such price or prices and upon such terms, either for cash or
on credit, as the Holder, in his, her or its sole discretion, may elect, or sell
any or all Collateral at public auction, either for cash or on credit, as the
Holder, in his, her or its sole discretion, may elect, and at any such sale, the
Holder may bid for and become the Buyer of any or all such Collateral. Pending
any such action the Holder may liquidate the Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Holder may then, or at any time thereafter, so long as such default shall
continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of any Grantor, without affecting each Grantor’s
liability under this Agreement or the New Note. Each Grantor waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which each Grantor may be entitled.

 



 11

  



 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Holder shall have such additional
rights and remedies in respect of the Collateral or any portion thereof as are
provided by the Code and such other rights and remedies in respect thereof which
him, her or it may have at law or in equity or under this Agreement, including
without limitation the right to enter any premises where Equipment, Inventory
and/or Fixtures are located and take possession and control thereof without
demand or notice and without prior judicial hearing or legal proceedings, which
each Grantor expressly waives.

 

(d) The Holder shall apply the Proceeds of any sale or liquidation of the
Collateral, and, subject to Section 5 hereof, any Proceeds received by the
Holder from insurance, first to the payment of the reasonable costs and expenses
incurred by the Holder in connection with such sale or collection, including
without limitation reasonable attorneys’ fees and legal expenses; second to the
repayment of the New Note and to the payment of amount due to the holders of
Preferred Stock Units, pro rata, whether on account of principal or interest or
otherwise as the Holder, in his, her or its sole discretion, may elect, and then
to pay the balance, if any, to the relevant Grantor or as otherwise required by
law. If such Proceeds are insufficient to pay the amounts required by law, the
Grantors shall be liable for any deficiency.

 

(e) Upon the occurrence of any Event of Default, each Grantor shall promptly
upon written demand by the Holder assemble the Equipment, Inventory and Fixtures
and make them available to the Holder at a place or places to be designated by
the Holder. The rights of the Holder under this paragraph to have the Equipment,
Inventory and Fixtures assembled and made available to them is of the essence of
this Agreement and the Holder may, at his, her or its election, enforce such
right by an action in equity for injunctive relief or specific performance,
without the requirement of a bond.

 

10. Defeasance.

 

Notwithstanding anything to the contrary contained in this Agreement, upon
payment and performance in full of the New Note, this Agreement shall terminate
and be of no further force and effect, and the Holder shall thereupon terminate
his, her or its security interest in the Collateral. Until such time, however,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns, provided that, without the prior written consent
of the Holder, no Grantor may assign this Agreement or any of its rights under
this Agreement or delegate any of its duties or obligations under this Agreement
and any such attempted assignment or delegation shall be null and void. This
Agreement is not intended and shall not be construed to obligate the Holder to
take any action whatsoever with respect to the Collateral or to incur expenses
or perform or discharge any obligation, duty or disability of any Grantor.

 

11. Miscellaneous.

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 



 12

  



 

(b) No failure or delay on the part of the Holder in exercising any right,
remedy, power or privilege under this Agreement and the New Note shall operate
as a waiver thereof or of any other right, remedy, power or privilege of the
Holder under this Agreement, the New Note or any of the other Loan Documents;
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other right, remedy, power or privilege or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges of the Holder under this Agreement,
the New Note and the other Loan Documents are cumulative and not exclusive of
any rights or remedies which they may otherwise have.

 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

If to Borrower or any other Grantor: At the address for the Borrower set forth
in the Purchase Agreement.

 

If to the Holder: At the address for the Holder set forth in the Holder’s
signature page to the Purchase Agreement or the address otherwise communicated
by the Holder to the Borrower in writing for such notice purposes.

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

 

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holder’s security interest in the Collateral,
and the rights, duties and obligations of the Holder and each Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of Delaware and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[The remainder of the page is left blank intentionally. Signature page follows.]

 



 13

  



 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.

 

 



GRANTORS:CUR HOLDINGS, INC., a Delaware corporation    DateBy:

 

Name:

William F. Duker

  Title: President     

 

 

 

 

 

CÜR MEDIA, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Brophy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CUR MEDIA, LLC,

a Connecticut limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Brophy

 

 

Title:

President

 



 

[SECURED PARTY SIGNS BY EXECUTING OMNIBUS SIGNATURE PAGE

TO THE PURCHASE AGREEMENT]

 

 

14

 

 